Citation Nr: 0942150	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-06 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
shoulder bursitis.

2.  Entitlement to a rating in excess of 10 percent for left 
shoulder bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in October 1989 with 
over 22 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp.); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Here, the Veteran indicated in his October 2009 Appellant's 
Brief that his bilateral shoulder bursitis had worsened since 
his last VA joints examination, which was conducted in 
December 2004.   

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

The Veteran has indicated a willingness to report.  Under 
these circumstances, he should be afforded a VA examination 
for the purpose of determining the current severity of his 
service-connected disabilities.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the VA 
Medical Center in Alexandria, Louisiana, 
as well as the G.V. (Sonny) Montgomery VA 
Medical Center in Jackson, Mississippi, 
dated from 2006 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  The Veteran should then be afforded an 
appropriate examination to determine the 
current severity of his bursitis of the 
right and left shoulders.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed. 

The examiner should also indicate whether 
there is any additional limitation of 
function due to pain, flare-ups of pain, 
weakness, fatigability, or incoordination. 
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the affected extremities.  

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  The RO should then readjudicate the 
claims.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

